United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3348
                                   ___________

Betty Marie Drye,                         *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
University of Arkansas for Medical        *
Sciences; University of Arkansas for      * [UNPUBLISHED]
Medical Sciences Board of Trustees;       *
P. Baroni, In his individual and official *
capacities; P. Whitlock, In her           *
individual and official capacities,       *
                                          *
             Appellees.                   *
                                    ___________

                             Submitted: May 7, 2012
                                Filed: May 8, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      In this action claiming employment-related discrimination and retaliation, Betty
Marie Drye appeals the district court’s1 adverse grant of summary judgment, and the
court’s denial of her motion to alter or amend the judgment pursuant to Federal Rule

      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
of Civil Procedure 59(e). Upon careful de novo review, this court finds no basis for
reversing the summary judgment decision. See Wierman v. Casey’s Gen. Stores, 638
F.3d 984, 993 (8th Cir. 2011) (standard for reviewing summary judgment decision).
This court further concludes that the district court did not clearly abuse its discretion
in denying Drye’s Rule 59(e) motion. See United States v. Metro. St. Louis Sewer
Dist., 440 F.3d 930, 933 (8th Cir. 2006) (standard for reviewing denial of Rule 59(e)
motion).

      This court affirms. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-